IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UMG RECORDINGS, INC., et al.,
Plaintiffs,
Vv. . Case No. 8:19-cv-00710-MSS-TGW
BRIGHT HOUSE NETWORKS, LLC .

Defendant.

 

 

 

SUPPLEMENTAL STIPULATED PROTECTIVE ORDER REGARDING
REMOTE REVIEW OF SOURCE CODE

 

:
Further to the Stipulated Protective Order dated September 5, 2019 in the

above-captioned proceedings, pursuant to Rule 26(c) of the Federal Rules of Civil
Procedure, and upon the stipulation of Plaintifis UMG Recordings Inc., et al.
(collectively, “Plaintiffs”) and Bright House Networks, LLC (“Bright House” or
“Defendant”), and whereas Plaintiffs’ expert desires to inspect Bright House’s source
code without traveling to an office of counsel for Defendant, and for good cause
having been shown, it is hereby ORDERED that the Stipulated Protective Order is
supplemented as follows:
1. REMOTE REVIEW OF SOURCE CODE
1.1 Protocol for Remote Source Code Review. This provision shall

govern remote Source Code review in light of travel and building access restrictions
during the COVID-19 public health emergency. This provision shall remain in
effect until the close of fact discovery in this matter.

(a) Location of Remote Source Code Review. Any
“HIGHLY CONFIDENTIAL —- SOURCE CODE” produced in discovery may, at
the sole discretion of the producing party, be made available for inspection in a
native source code file format allowing it to be reasonably reviewed and searched,
during normal business hours or at other mutually agreeable times, for remote review
using a vendor of the producing party’s selection. The source code shall be made
available for inspection on a secured virtualized environment that may be accessed
on a locked down laptop that will be provided for the receiving party. The receiving
party shall not copy, remove or otherwise transfer any portion of the source code
onto any recordable media or recordable device, including screen captures in or of
the virtualized environment. The locked down laptop provided for source code
review shall be configured to prohibit installation of software as well as other security
restrictions, including disabling all USB ports, Bluetooth access, print screen, and
Snipping Tool. The review on a secured virtualized environment will be done over
network communications through a “Remote Desktop” session as set forth in
Section 1.1(b) below.

(b) Secured Virtualized Environment. The Virtual Machine

(VM) environment will consist of two VMs: a Proctoring VM and a Review VM.

The vendor shall maintain the Review VM, which will provide a Remote Desktop
session with the locked down laptop by running the Remote Desktop software (akin
to teleconference screen sharing), allowing the receiving party to interact with a
Windows desktop, on the Review VM, as if the Windows desktop was generated by
the locked down laptop.

The Review VM receives mouse and keyboard input from the
receiving party on the locked down laptop and communicates a streaming image ofa
Windows desktop for display on the locked down laptop. The Review VM shares
the Windows desktop only with the receiving party’s expert and outside counsel of
record. For clarity, no employees or representatives of the vendor or of the |
producing party, including the producing party's outside counsel of record and
experts and other consultants, shall have access to this shared screen session, other
than the vendor if requested by the receiving party to resolve any technical issue. An
analyst from the vendor shall operate the Review VM, start and stop control of the
Review VM, and address session issues. . The receiving party shall maintain mouse
and keyboard control of the Review VM, which will contain the tools and software
specified by the receiving party for conducting the source code review. The receiving
party is responsible for complying with any licensing terms for such software|analysis
and software tools, including paying for any third-party costs or fees associated with
providing those tools. Only one person from the receiving party can have control of
the Review VM at a time and access to the Review VM is available through a two-
factor authentication system that communicates (via text message, phone call, or

push notification) with the receiving person’s mobile phone. The VM environment

3
At

shall be available only at scheduled times and access—controlled by the vendor. The
VM environment shall not have internet access besides as needed to support the
Review and Proctoring VMs. |

(c) Audit Rights. The vendor may visually monitor (proctor)
the physical activities of the receiving party’s representatives during any source code
review, but only to ensure that there is no unauthorized recording, copying or
transmission of the source code. In support of these Audit Rights, the Proctoring
VM receives streaming video from front-facing and side-facing cameras :
communicating through the locked down laptop. The vendor watches the streaming
video in real time to monitor the receiving party’s compliance with the protective
order. The receiving party’s access to the Review VM is conditioned on placing the
side-facing camera so that its video supports proctoring and on not interfering with
video streaming. No camera configuration, by the receiving party, is needed to
facilitate streaming. |

(d) Technology Assessment. In the event that the VM
environment suffers from lag, which 1) caninot be cured by the vendor, and 2)
substantially interferes with the receiving, party’s ability to conduct the source code
review, the parties will confer in good faith on alternative means of producing the

source code for inspection.
1.2 Request for Inspection. Prior to the inspection of any requested
Source Code, the receiving party shall provide five days’ notice of the Source Code
that it wishes to inspect.

1.3 Paper Copies of Source Code Excerpts. The receiving party

may request paper copies of limited portions of source code pursuant to Paragraph
6(b) of the Protective Order.
1.4 Access Record. The provisions of Paragraph 6(c) apply to

inspection of source code in electronic or paper form pursuant to this supplemental

protective order.

" BY THE COURT:

DATED: yy 15, ew tenes Jy Ben

“THOMAS &- WILSON
- United States MAGISTRATE DUDGE

STIPULATED AS TO FORM AND SUBSTANCE:

Dated: July 14, 2021

/s/ Andrew H. Schapiro /s/ Jeffrey M. Gould

Andrew H. Schapiro (pro hac vice) Jeffrey M. Gould (pro hac vice)
Allison Huebert (pro hac vice) — Matthew J. Oppenheim (pro hac vice)
QUINN EMANUEL URQUHART & Scott A. Zebrak (pro hac vice)
SULLIVAN, LLP OPPENHEIM + ZEBRAK, LLP
191 N. Wacker Drive, Suite 2700 4530 Wisconsin Ave. NW, 5th FI.
Chicago, IL 60606 Washington, DC 20016
Tel: (312) 705-7400

Email: andrewschapiro@quinnemanuel.com
Email: nathanhamstra@quinnemanuel.com
Email: allisonhuebert@quinnemanuel:com

Todd A. Anten (pro hac vice)

Jessica Rose (pro hac vice)

Katy Akopjan (pro hac vice)

QUINN EMANUEL URQUHART & .
SULLIVAN, LLP

31 Madison Avenue, 22nd Floor

New York, NY 10010

Tel: (212) 849-7192

Email: toddanten@quinnemanuel. com
Email: jessicarose@quinnemanuel.com
Email: katyakopjan@quinnemanuel.com

Charles K. Verhoeven (pro hac vice)

David Eiseman (pro hac vice)

Linda Brewer (pro hac vice)

Michael F. Trombetta (pro hac vice)
QUINN EMANUEL URQUHART &
SULLIVAN, LLP

50 California Street, 22nd Floor

San Francisco, CA 94111

Tel: (415) 875-6600

Email: charlesverhoeven@quinnemanuel.com
Email: davideiseman@quinnemanuel.com
Email: lindabrewer@quinnemanuel.com
Email: michelleclark@quinnemanuel.com
Email: miketrombetta@quinnemanuel.com

William J. Schifino, Jr.

Florida Bar No. 564338

GUNSTER, YOAKLEY & STEWART, P.A.
401 E. Jackson Street, Suite 2500

Tampa, FL 33602

Tel: (813) 228-9080

Email: bschifino@gunster.com

Counsel for Defendant

Bright House Networks, LLC

Telephone: (202) 621- 9027
matt@oandzlaw.com !
scott@oandzlaw.com
jeff@oandzlaw.com
Jonathan M. Sperling (pro hac vice)
Joshua B. Picker (pro hac vice)

Phil Hill (pro hac vice)

COVINGTON & BURLING LLP

The New York Times Building
620 Eighth Avenue :
New York, NY 10018- 1405
Telephone: (212) 841-1000
jsperling@cov.com
jpicker@cov.com
pahill@cov.com

Stacey Grigsby (pro hac vice)
COVINGTON & BURLING LLP
One CityCenter

850 10th St. NW

Washington, DC 20001
Telephone: (202) 662- 6000 |
sgrigsby@cov.com

Mitchell A. Kamin (pro hac vice)
Neema T. Sahni (pro hac vice)

J. Hardy Ehlers (pro hac vice)
COVINGTON & BURLING LLP
1999 Avenue of the Stars, Suite 3500
Los Angeles, CA 90067-4643
Telephone: (424) 332-4800 |
mkamin@cov.com
nsahni@cov.com

jehlers@cov.com

David C. Banker

Florida Bar No. 0352977
BUSH ROSS, P.A.

1801 North Highland Avenue
P.O. Box 3913

Tampa, FL 33601-3913
Telephone: (813) 224-9255 |
dbanker@bushross.com
bhull@bushross.com

Attorneys for Plaintiffs

 
SUPPLEMENTAL STIPULATED PROTECTIVE ORDER - Attachment A

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UMG RECORDINGS, INC., et al,
Plaintiffs,
v. '.+ | Case No. 8:19-cv-00710-MSS-TGW
BRIGHT HOUSE NETWORKS, LLC |

Defendant.

 

 

 

ACKNOWLEDGMENT OF SUPPLEMENTAL PROTECTIVE ORDER

 

I, [name], state the following under penalties of perjury as provided by law:

Iam [position] for _{employer]. I will be receiving
Confidential and/or Highly Confidential information that is covered by the
Supplemental Stipulated Protective Ordered governing this case and entered by the
Court on July ___, 2021. I have read the Supplemental Stipulated Protective Order
and understand that the Confidential and/or Highly Confidential information is
provided pursuant to the terms and conditions i in that Order.

I agree to be bound by the Supplemental Stipulated Protective Order. agree
to use the Confidential and/or Highly Confidential information solely for purposes
of this case. I understand that neither the Confidential and/or Highly Confidential
information nor any notes concerning that information may be disclosed to anyone
that is not bound by the Supplemental Stipulated Protective Order. I agree to return
the Confidential and/or Highly Confidential information and any notes concerning

that information to the attorney for the producer of Confidential and/or Highly
Confidential information or to destroy the information and any notes at the |
attorney’s request as required by the Supplemental Stipulated Protective Order.

I submit to the jurisdiction of the Court that issued the Protective Order for
purposes of enforcing that Order. I give up any objections I might have to that

Court's jurisdiction over me or to the propriety of venue in that Court.

 

_ . Name

 

Title

 

Z ' Date
